IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                         NOS. WR-85,060-01 & WR-85,060-02



                   EX PARTE ROGER DALE CARTER, Applicant



           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
               CAUSE NOS. 09-03-02825-CR & 09-03-02827-CR
      IN THE 359TH DISTRICT COURT FROM MONTGOMERY COUNTY

        A LCALA, J., filed a concurring opinion in which J OHNSON and R ICHARDSON,
JJ., joined.

                               CONCURRING OPINION

       I respectfully concur in the Court’s order that remands this pro se habeas application

to the convicting court for further development of the record regarding applicant’s complaint

that his sentences were improperly cumulated. I, however, would also instruct the habeas

court to consider applicant’s ineffective-assistance-of-counsel claim. For the reasons stated

in my dissenting opinions in Ex parte Garcia, No. WR-83,681-01, 2016 WL 1358947 (Tex.

Crim. App. Apr. 6, 2016) (Alcala, J., dissenting) and Ex parte Honish, No. WR-79,976-05,

2016 WL 3193384 (Tex. Crim. App. June 8, 2016) (Alcala, J., dissenting), I would remand
                                                                                   Carter - 2

this case to the habeas court for the appointment of counsel in the interests of justice and

permit counsel to amend applicant’s ineffectiveness-claim pleadings. Because this Court

remands only applicant’s improper-cumulation claim, I respectfully concur.


Filed: June 29, 2016


Do Not Publish